Exhibit 10.1
[Letterhead of Progress Software Corporation]
October 15, 2010
Charles Wagner
7 Richard Road
Medfield, MA 02502
Dear Charlie:
I am pleased to extend a written offer of employment to you to join Progress
Software Corporation as Executive Vice President, Finance & Administration and
Chief Financial Officer, reporting to Richard Reidy, President and Chief
Executive Officer, with an expected commencement date of November 15, 2010.

1.   Cash Compensation. Your total target compensation will be $650,000.00
annually. This will be made up of (1) a base salary at an annualized rate of
$400,000.00, paid bi-weekly, before taxes and other deductions, and
(2) participation in our Executive and Key Contributor Bonus program at an
aggregate target annual rate of $250,000.00, pro-rated from your start date to
the end of the Progress Software fiscal year (November 30th).       In addition,
you will be eligible for a review of your total target compensation for FY11 as
part of the annual review process applicable to Progress Software executives.  
2.   Equity Compensation. Prior to your commencement date, we will recommend to,
and seek the approval of, the Compensation Committee of the Board of Directors
of Progress Software that you be awarded a new hire equity grant of 200,000
option equivalent shares consisting of 120,000 stock options and 32,000
restricted stock units (with each RSU valued as 2.5 options). Restricted stock
units are a form of equity compensation in which Progress Software agrees to
issue unrestricted shares of common stock in the future upon vesting of the
units.       Your entire new hire equity grant will be approved at a meeting of
the Compensation Committee to occur on or before your commencement date, with
the issuance and pricing to be effective on your commencement date. The exercise
price of the option grants will be the fair market value of Progress Software
common stock on the date of grant. Options vest monthly over five years
beginning six months after date of hire. Restricted stock units vest
semi-annually over three years and convert to shares of Progress Software common
stock upon vesting. In your case, the first vesting of restricted stock units
will occur on April 1, 2011.       In addition, you will be eligible to
participate in Progress Software’s annual equity compensation program for FY11
on a basis consistent with other Progress Software executives.

 



--------------------------------------------------------------------------------



 



Charles Wagner
October 15, 2010
Page 2 of 3

3.   Benefits. As an employee of Progress Software, you will be eligible to
participate in our employee benefit plans, which includes Medical Insurance,
Dental Insurance, Vision Insurance, Life Insurance, Long and Short Term
Disability, a 401(k) plan, Employee Stock Purchase Plan, paid vacations and
holidays.       Enclosed you will find a CD, which will provide you with an
overview of the employee benefits provided by Progress Software. You will learn
more about your employee benefits when you attend the Benefits Orientation. Upon
arrival to Progress Software, you will be notified of the date and time of your
orientation.   4.   Severance. In the event that your employment is terminated
by Progress Software other than for “cause” (as defined below), you shall be
eligible to severance pursuant to the severance plan then applicable to members
of Progress Software’s Executive Committee as a result of an involuntary
termination of employment; provided, that, you shall be entitled to severance
pay and benefits at least equal to the severance pay and benefits provided under
the severance plan applicable to members of Progress Software’s Executive
Committee as of the date of this letter. As of the date of this letter, such
severance plan provides for (a) the payment of severance of twelve (12) months
of your total target cash compensation as of the date of termination, (b) the
continuation, for a period of twelve (12) months, of benefits that are
substantially equivalent to the benefits (medical, dental, vision and life
insurance) that were in effect immediately prior to your termination, and
(c) twelve (12) months of acceleration of unvested stock options and restricted
stock units. The cash severance shall be paid in accordance with our normal
payroll practices and procedures and subject to all applicable deductions and
withholdings. This severance will be paid as salary continuation for such twelve
month period. Your receipt of this severance and benefits is subject to the
execution by you of our standard form of separation and release agreement, which
will include a non-competition clause; provided, however, that such
non-competition clause will be for a term equal to the severance period.      
For purposes of the preceding paragraph, “cause” means conduct involving any of
the following: (i) substantial and continuing violations by you of your
obligations as an employee of Progress Software after there has been delivered
to you a written demand for performance from Progress Software which describes
the basis for Progress Software’s belief that you have not substantially
performed your duties, (ii) your material violation of Progress Software’s
employment policies, (iii) your material breach of any agreement between you and
Progress Software, or (iv) your disloyalty, gross negligence, willful
misconduct, dishonesty, fraud or breach of fiduciary duty to Progress Software.
  5.   Change in Control. Prior to your commencement date, we will seek the
approval of the Board of Directors of Progress Software to your receiving an
Employee Retention and Motivation Agreement (ERMA), which provides compensation
in the event of a change in control of Progress Software, on terms consistent
with other Progress Software executives. Attached is a description of the
current terms of the ERMA. The compensation payable to you under the ERMA in the
event of a termination of employment following a change in control will be in
lieu of the severance described in Paragraph 4 above.

 



--------------------------------------------------------------------------------



 



Charles Wagner
October 15, 2010
Page 3 of 3
Please review the “Employee Proprietary Information and Confidentiality
Agreement”, and the “Code of Conduct Agreement” (located on the enclosed CD).
You are required to sign and return both documents prior to your start date.
While we look forward to a long and mutually beneficial relationship, you should
understand that, except as otherwise provided in this letter, you are not being
offered employment for a definite period of time, as the employment relationship
with Progress Software is considered “at will”, meaning that you or Progress
Software may terminate the employment relationship at any time, with or without
notice.
By accepting this offer of employment, you certify that any and all information
that you have provided in connection with any employment application to
Progress, including information on your resume and information provided during
the interview process, is true and accurate in all material respects. You
acknowledge that we have relied upon this information and agree that any
omission or false statement by you as part of your application or during the
interview process may result in the immediate termination of your employment
without the requirement that we pay you any of the severance or benefits
described in Paragraph 6 above.
This offer of employment is contingent upon a successful completion of
references and a background check. Upon your acceptance of this offer,
HireRight, our background verification vendor, will email you with instructions
on how to initiate this process.
To confirm your acceptance of this offer, please fax the signed offer acceptance
to our secure e-fax number, Offer Acceptance (781) 998-2699, no later than three
business days from receipt of this offer.
I am looking forward to having you join us and am confident that you will find
this position to be a challenging and rewarding one for you.
Sincerely,
/s/ Richard D. Reidy
Richard D. Reidy
President and Chief Executive Officer
Acceptance:

         
Employee Signature:  
  /s/ Charles F. Wagner, Jr.    
 
       
 
  Date: October 15, 2010    
 
  Start Date: November 15, 2010    

Enclosures/Attachments:

1.   CD/Employee Benefits   2.   Description of ERMA   3.   Employee Proprietary
Information and Confidentiality Agreement and Code of Conduct Agreement (see CD)

 